DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendments to the claims are acknowledged. Cancelation of claims 2, 3, 5, 12, 13 and 15 are acknowledged. Newly presented claims 19-26 are also acknowledged. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/4/22 has been entered.

Claim Interpretation
The phrase "real time" in for instance: claims 1, 14 and 24 is interpreted in view of the plain meaning for the phrase. The examiner asserts that all industrial processes. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 6, 7, 9, 10, 14 and 16-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 14, it is unclear what applicant means by: currently outputting, in real time, results of the first data processing thread, the second data processing thread, and the third data processing thread. 
Regarding claim 6, it is unclear how the claim can be considered further limiting of claim 1. The most recent amendments to claim 1 already appears to cover the limitation in claim 6. In order to perfmon the routing data, the data would have to be collected. Note: The same applies to withdrawn claims 4 and 8. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6, 7, 9, 10, 14 and 16-24 are rejected under 35 U.S.C. 103 as being unpatentable over Drader (US 2012/0282602).
Regarding claims 1, 14 and 16-24, Drader discloses (entire disclosure) a method and system for detecting one or more analytes in a sample, comprising (see abstract and claim 18): detecting presence of fluid during microfluidics operations with conductivity bars as analyte sensors along a microfluidic channel (see paragraphs [0038] and [0068]); and routing, by a multiplexer, a data signal from analyte sensors to an output, wherein multiplexing is a method by which multiple signals are combined into one signal (see paragraphs [0009] and [0035]). 
As applicant indicated in the response filed on 4/30/21, the prior art clearly discloses demultiplexing. (Also see the prior art e.g. [0009]) 
By definition, the method by which multiple signals are combined into one signal is separated by the disclosed method of demultiplexing. Applicant did not invent multiplexing/demultiplexing technology. The examiner does not have to elaborate on a definition which is understood by ordinary skills in the art. 
The prior art clearly teaches different measurements which need to be represented separately later (e.g. amperometric, conductimetric, and potentiometric (see claim 12). 
[0029] The term "sensor" refers to an ambient sensing device such as, for example, ion sensitive and chemical sensitive devices that generate an electrical signal (e.g., current, potential, or conductivity) based on the presence of or concentration of an analyte in the sample being tested.
[0038] The multiplexer processes and routes signals received from a plurality of analyte sensors. In some embodiments, the sensors are electrochemical analyte sensors. The electrochemical analyte sensors are exposed to and react with the sample to be assayed and generate an electrical signal (e.g., a potential, a current, a conductivity) that is a function of the chemical activity of the analyte being measured. For example, in some embodiments the electrochemical analyte sensor generates a potential that is a function of the amount or concentration of the analyte in the sample (e.g., a potentiometric sensor). While not limited in the types of sensors that may be used, it is contemplated that the device comprises microfabricated sensors suitable for mass production and capable of detecting a wide range of biological molecules.
The purpose of multiplexing is to enable signals to be transmitted more efficiently over a given communication channel, thereby decreasing transmission costs. The prior art clearly indicates that the measurement signals are combined by multiplexing and separated later by demultiplexing. The act of demultiplexing is simply a necessary process after multiplexing. How could the prior art deice represent data related to different measurements separately? Unless combined data is separated later for instance, disclosed amperometric, conductimetric, and potentiometric measurements cannot be presented the user separately, i.e. in a meaningful way. 
A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck& Co. v. BiocraftLabs., Inc., 874 F.2d 804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1,215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163 USPC 545, 549 (CCPA 1969).
As to the newly presented limitations directed towards, for instance: “identifying data associated with the first/second/third mode by reading data bits contained in a header associated with a first/second/third group of data bits which are part of the single data stream…,” the examiner does not have to elaborate on a conventional process which is understood by ordinary skills in the art and carried out the ordinary skills in the art. 
As understood by ordinary skills in the art in computer science, data header is a broad term for preliminary information that helps prepare an end device for further, more specific information.
In information technology/computer science, data header simply/merely refers to supplemental data placed at the beginning of a block of data being stored or transmitted. In data transmission, the data following the header is sometimes called the payload or body. It is vital that header composition follows a clear and unambiguous specification or format, to allow for parsing. It is simply a conventional process that is inherently or at least obviously associated with signal/data handling. It is not applicant’s invention. The prior art inherently or obviously discloses such limitation. 
Arguing that the prior art does not teach data header (or reading data header) is not any different from arguing that conventional books do not have titles; foot notes; and/or page indicator/markings, i.e. content identifying/describing means. The examiner would say that it would be more so unconventional if the books did not have titles, foot notes; and/or page markings. What if the office actions from the USPTO did not include headers for different category of rejections (112/prior art/response to arguments sections)? 
The claim amendments merely elaborate on fundamental practice in computer science/data handling, and does not add any new feature to the claimed invention. Applicant did not invent data labeling, i.e. “identifying data associated with the first/second/third mode by reading data bits contained in a header associated with a first/second/third group of data bits which are part of the single data stream…”
The currently presented claim amendments is not much different from rewriting mathematical formula including symbols with words explaining the formula. For instance: “x+y” is rewritten as “x plus y.”
[0062] Moreover, in some embodiments a processor is configured to control the reading apparatus. In some embodiments, the processor is used to initiate and/or terminate the measurement and data collection. In some embodiments, the device comprises a user interface (e.g., a keyboard, buttons, dials, switches, and the like) for receiving user input that is used by the processor to direct a measurement. In some embodiments, the device further comprises a data output for transmitting (e.g., by a wired or wireless connection) data to an external destination, e.g., a computer, a display, a network, and/or an external storage medium. Some embodiments provide that the device is a small, handheld, portable device incorporating these features and components. Examples of a reading apparatus are provided in U.S. Pat. Nos. 5,096,669 and 5,821,399, which are both hereby incorporated by reference in their respective entireties for all purposes.
As to claim 16, in computer science, a queue is a collection of entities that are maintained in a sequence and can be modified by the addition of entities at one end of the sequence and the removal of entities from the other end of the sequence. By convention, the end of the sequence at which elements are added is called the back, tail, or rear of the queue, and the end at which elements are removed is called the head or front of the queue, analogously to the words used when people line up to wait for goods or services. Again, the examiner does not have to show and describe conventional practice in the art. It is somewhat unclear how claim 16 is further limiting of claim 1. Could data be outputted without being in a queue? The prior art inherently or obviously disclose such limitation. Similar rational applies to claims 21-24. 
As to claim 17, data register used in computer technologies is for temporarily storing data being transmitted to or from a peripheral device. Again it is not applicant’s invention. The examiner respectfully submits that the prior art inherently or obviously disclose such limitation, or it would have been obvious to provide data register as in conventional signal processing technologies. 
As to claim 18, the limitations: “is to route the first signal and the second signal in an alternating fashion” merely describes applicant’s intended use/function of the device presented in claim 14. The structure of a device is not further defined or structurally limited by applicant’s intended use/function of the device. 
The examiner respectfully submits that it would have been obvious to alternate first mode and second mode, simply for the purpose of achieving same number of processing for each mode. 
Drader further discloses a cartridge comprising (see claim 1): a printed circuit board (PCB) comprising (see paragraph [0063]): a microfluidic channel to provide samples and reagents to analyte sensors (see paragraph [0068]); conductivity bars to detect presence of fluid during microfluidics operations as analyte sensors along the microfluidic channel (see paragraphs [0038] and [0068]); a multiplexer to route a data signal from analyte sensors to an output, wherein multiplexing is a method by which multiple signals are combined into one signal (see paragraphs [0009] and [0035]); the cartridge comprises a plurality of analyte sensors for assaying a sample (see paragraph [0006]); and the analyte sensors produce a signal that is, or is a combination of, a type selected from the group consisting of: amperometric, conductimetric, and potentiometric (see claim 12); and a reading apparatus comprising a processor and a memory for storing and executing instructions (see paragraph [0060]); a multiplexer processes signals received from analyte sensors and sends data signals to the reading apparatus (see paragraph [0031]); and the reading apparatus comprises a multiplexer for decoding a signal sent by the cartridge (see paragraph [0059])).
Drader does not explicitly use the phrase handling multimode microfluidic data or does not explicitly disclose sensing a fluid within a microfluidic channel with first and second sensors on a microfluidic chip. However, such a feature can be easily derived from the features disclosed by Drader (i.e. the disclosed cartridge comprising a plurality of analyte sensors for assaying the sample (see paragraph [0006]); and the analyte sensors produce a signal that is, or is a combination of, a type selected from the group consisting of: amperometric, conductimetric, and potentiometric (see claim 12)).
Drader does not explicitly disclose the processes data are related to impedance, thermal, and optical data. However, Drader discloses measurements related to amperometric, conductimetric, potentiometric, etc.; and routing and processing of the data. None of the instant claims recites purpose of measuring the impedance, thermal, and optical data. One skilled in the art would have been motivated to choose any data for use with the data processing protocol disclosed by Drader. Selection of specific or different data does not compromise the operability of the protocol disclosed by Drader. 
The claim would have been obvious because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations. The claim would have been obvious because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.”
In multiplexing/demultiplexing the process are performed concurrently. The purpose of multiplexing is to combine signals, i.e. concurrently combining and processing signals. 
All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
The additional feature of claim 2 can be easily derived from the features dislosed by Drader (a multiplexer processes signals received from analyte sensors and sends data signals to a reading apparatus (see paragraph [0031]); and the reading    apparatus comprising a multiplexer for decoding a signal sent by a cartridge (see paragraph [0059])).
Regarding claim 3, the claimed subject matter is merely matters of design option from the features of the prior art (electrochemical analyte sensors are exposed to react with a sample to be assayed and generate an electrical signal (e.g., a potential, a current, a conductivity) (see paragraph [0038]); and a light sensor can be configured in any way that allows monitoring optical properties of the sample (see paragraph [0047])).
The additional feature of claim 5 can be easily derived from the features of the prior art (a multiplexer processes signals received from analyte sensors and sends data signals to a reading apparatus (see paragraph [0031]); and the    reading    apparatus    comprises a multiplexer for decoding a signal sent by a cartridge (see paragraph [0059])).
The additional feature of claim 6 is merely a matter of design option from the features of the prior art (electrochemical analyte sensors are exposed to react with a sample to be assayed and generate an electrical signal (e.g., a potential, a    current, a    conductivity) (see paragraph [0038]); and a light sensor can be configured in any way that allows monitoring optical properties of the sample, and additional embodiments provide that a sensor is a photoresister, a photovoltaic cell, and a photodiode (see paragraph [0047])).
The additional feature of claim 7 is merely a matter of design option from the features of the prior art (a sampling rate faster than 2 Hz is used to acquire more data per unit of time (see paragraph [0076])).
The additional features of claim 9 are merely matters of design option from the features of the prior art (electrochemical analyte sensors are exposed to react with a sample to be assayed and generate an electrical signal (e.g., a potential, a current, a conductivity) (see paragraph [0038]); additional embodiments provide that a    sensor is    a photoresister, a photovoltaic cell, and a photodiode (see paragraph [0047]); and a multiplexer processes signals received from analyte sensors and sends data signals to a reading apparatus (see paragraph [0031]).
The additional feature of claim 10 can be easily derived from the features of the prior art (a multiplexer processes signals received from analyte sensors and sends data signals to a reading apparatus (see paragraph [0031]); and the reading apparatus comprises a multiplexer for decoding a signal sent by a cartridge (see paragraph [0059]); the reading apparatus is configured to calculate a function of data received from the cartridge (see paragraph [0060]); the reading apparatus comprises software configured for medical or clinical results reporting (see paragraph [0060]); and a device comprises a data output for transmitting data to an external destination, e.g., a computer and a display (see paragraph [0062])). 
All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Allowable Subject Matter
Claims 25 and 26 are allowed.

Response to Arguments
Amendments to the claims are acknowledged. The rejections are updated. Applicant’s arguments are addressed in the rejection sections of this office action. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOGO SASAKI whose telephone number is (571)270-7071.  The examiner can normally be reached on Monday-Thursday 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 5712721267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SHOGO . SASAKI
Primary Examiner
Art Unit 1798



/SHOGO SASAKI/Primary Examiner, Art Unit 1798                                                                                                                                                                                                        6/18/22